
	
		I
		111th CONGRESS
		1st Session
		H. R. 2798
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Mr. Arcuri (for
			 himself and Mr. Maffei) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To increase securities protection coverage in the event
		  of stolen or missing assets, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Support Investment Protection for
			 Customers Reform Act of 2009.
		2.Increasing Securities
			 Investor Protection Corporation Cash Coverage
			(a)Increasing the
			 cash limit of protection from $100,000 to $250,000Section 9 of
			 the Securities Investor Protection Act (15 U.S.C. 78fff–3) is amended—
				(1)in subsection
			 (a)(1), by striking $100,000 for each such customer and
			 inserting the standard maximum cash advance amount for each such
			 customer, as determined in accordance with subsection (d); and
				(2)by adding at the
			 end the following new subsections:
					
						(d)Standard maximum
				cash advance amountFor purposes of this Act, the term
				standard maximum cash advance amount means $250,000, adjusted as
				provided under subsection (e) after March 31, 2010.
						(e)Inflation
				adjustment
							(1)In
				generalNot later than April 1, 2010, and the first day of each
				5-year period thereafter, and subject to the approval of the Commission, the
				Board of Directors of SIPC shall consider the factors set forth under paragraph
				(5), and, upon determining that an inflation adjustment is appropriate, shall
				prescribe the amount by which the standard maximum cash advance amount
				applicable to a customer claim shall be increased by calculating the product
				of—
								(A)$250,000;
				and
								(B)the ratio of the
				annual value of the Personal Consumption Expenditures Chain-Type Price Index
				(or any successor index thereto), published by the Department of Commerce, for
				the calendar year preceding the year in which the adjustment is calculated
				under this paragraph, to the published annual value of such index for the
				calendar year preceding the date this subparagraph takes effect. The values
				used in such calculation shall be the applicable values most recently published
				by the Department of Commerce.
								(2)RoundingIf
				the amount determined under paragraph (1) for any period is not a multiple of
				$10,000, the amount so determined shall be rounded down to the nearest
				$10,000.
							(3)Publication and
				report to CongressNot later than April 5 of any calendar year in
				which an adjustment is required to be calculated under paragraph (1) to the
				standard maximum cash advance amount—
								(A)the Commission
				shall publish in the Federal Register the standard maximum cash advance amount,
				as so calculated; and
								(B)the Board of
				Directors of SIPC shall submit a report to the Congress containing the amount
				described in subparagraph (A).
								(4)6-month
				implementation periodAny increase in the standard maximum cash
				advance amount shall take effect on January 1 of the year immediately
				succeeding the calendar year in which such increase is made.
							(5)Inflation
				adjustment considerationIn making any determination under
				paragraph (1) to increase the standard maximum cash advance amount, the Board
				of Directors of SIPC shall consider, among other factors—
								(A)the overall state
				of the fund;
								(B)the economic
				conditions affecting members of SIPC; and
								(C)potential problems
				affecting members of
				SIPC.
								.
				(b)Increasing SIPC
			 line of credit with the Department of TreasurySection 4(h) of
			 the Securities Investor Protection Act (15 U.S.C. 78ddd(h)) is amended by
			 striking out $1,000,000,000 and inserting the lesser of
			 $2,500,000,000 or the target amount of the SIPC Fund specified in the bylaws of
			 SIPC.
			3.Amendments to the
			 Securities Investor Protection Act
			(a)Increasing the
			 minimum assessment paid by SIPC membersSection 4(d)(1)(C) of the
			 Securities Investor Protection Act (15 U.S.C. 78ddd(d)(1)(C)) is amended by
			 striking $150 and inserting $1,000.
			(b)SIPC as trustee
			 in SIPA liquidation proceedingsSection 5(b)(3) of the Securities
			 Investor Protection Act (15 U.S.C. 78eee(b)(3)) is amended—
				(1)by striking
			 SIPC has determined that the liabilities of the debtor to unsecured
			 general creditors and to subordinated lenders appear to aggregate less than
			 $750,000 and that; and
				(2)by striking
			 five hundred and inserting 5,000.
				(c)Insiders
			 ineligible for SIPC advance
				(1)In
			 generalSection 9(a)(4) of the Securities Investor Protection Act
			 (15 U.S.C. 78fff–3(a)(4)) is amended by inserting an insider,
			 after or net profits of the debtor,.
				(2)Insider
			 definedSection 16 of the
			 Securities Investor Protection Act (15 U.S.C. 78lll) is amended by adding at
			 the end the following new paragraph:
					
						(15)InsiderThe term insider shall have
				the same meaning as in section 101(31) of title 11, United States
				Code.
						.
				(d)Eligibility for
			 direct payment procedureSection 10(a)(4) of the Securities
			 Investor Protection Act (15 U.S.C. 78fff–4(a)(4)) is amended by striking out
			 $250,000 and inserting $850,000.
			(e)Increasing the
			 fine for prohibited acts under SIPASection 14(c) of the
			 Securities Investor Protection Act (15 U.S.C. 78jjj(c)) is amended by striking
			 $50,000 each place it appears and inserting
			 $250,000.
			(f)Penalty for
			 misrepresentation of SIPC membership or protectionSection 14 of
			 the Securities Investor Protection Act (15 U.S.C. 78jjj) is amended by
			 inserting at the end the following new subsection:
				
					(d)Misrepresentation
				of SIPC membership or protection
						(1)Any person who
				falsely represents by any means (including through the Internet or any other
				medium of mass communication), with actual knowledge of the falsity of the
				representation and with an intent to deceive or cause injury to another, that
				such person, or another person, is a member of SIPC or that any person or
				account is protected or is eligible for protection by SIPC, shall be—
							(A)civilly liable for
				any damages caused thereby; and
							(B)fined not more
				than $250,000 or imprisoned for not more than 5 years.
							(2)Any Internet
				service provider who, on or through a system or network controlled or operated
				by the service provider, transmits, routes, provides connection for, or stores
				any material containing any misrepresentation described in paragraph (1) shall
				be civilly liable for any damages caused by such misrepresentation, including
				damages suffered by SIPC, if such Internet service provider—
							(A)has actual
				knowledge that the material contains a misrepresentation described in paragraph
				(1), or
							(B)in the absence of
				actual knowledge, is aware of facts or circumstances from which it is apparent
				that such material contains a misrepresentation described in paragraph (1),
				and
							upon
				obtaining such knowledge or awareness, fails to act expeditiously to remove, or
				disable access to, such material.(3)Any court having
				jurisdiction of a civil action arising under this Act may grant temporary and
				final injunctions on such terms as it deems reasonable to prevent or restrain
				any violation of paragraph (1) or (2). Any such injunction may be served
				anywhere in the United States on the person enjoined, shall be operative
				throughout the United States, and shall be enforceable, by proceedings in
				contempt or otherwise, by any United States court having jurisdiction over that
				person. The clerk of the court granting the injunction shall, when requested by
				any other court in which enforcement of the injunction is sought, transmit
				promptly to the other court a certified copy of all papers in the case on file
				in such clerk’s
				office.
						.
			4.Commission Study
			 on International Financial Cooperation
			(a)Sense of
			 congress regarding necessity of an international effort To investigate and
			 thwart global investment fraudIt is the sense of Congress
			 that—
				(1)international
			 commerce and global investment have grown exponentially since World War II,
			 creating a marketplace without borders;
				(2)investors of all
			 sizes deserve assurances that their financial assets are protected from theft,
			 and their transactions are legitimate and accounted for; and
				(3)the case against
			 Bernard L. Madoff Investment Securities, Inc. represents one of the worst and
			 most devastating instances of financial fraud and deception in this Nation’s
			 history, resulting in untold billions of dollars in missing assets and
			 affecting thousands of investors in this Nation and around the globe.
				(b)Federal
			 Commission on International Financial Fraud
				(1)EstablishmentThere
			 is hereby established within the Office of Inspector General of the Securities
			 and Exchange Commission a Commission on International Financial Fraud
			 (hereinafter in this subsection referred to as the
			 Commission).
				(2)MembershipThe Commission shall be composed of the
			 following members:
					(A)The Chairman of the Board of Directors of
			 the Securities Investor Protection Corporation.
					(B)The Chairman of
			 the Securities Exchange Commission.
					(C)The Secretary of
			 the Treasury.
					(D)The Chairman of
			 the Board of Governors of the Federal Reserve System.
					(E)The Secretary of
			 State.
					(F)The Director of
			 the Federal Bureau of Investigation.
					(G)One or more additional individuals, at the
			 discretion of the Inspector General of the Securities and Exchange Commission,
			 where each such individual is the heads of a State, local, private, or
			 not-for-profit entity demonstrating research and academic expertise on issues
			 pertaining to international investment and financial fraud.
					(3)DutiesThe
			 Commission shall—
					(A)study potential
			 relevance, structure, and long-term benefit of—
						(i)an
			 international financial court; and
						(ii)establishing an international process for
			 the adjudication of cases of financial fraud;
						(B)establish
			 partnerships with State, local, private, and not-for-profit entities
			 demonstrating research and academic expertise on issues pertaining to
			 international investment and financial fraud;
					(C)subject to the approval of the Inspector
			 General of the Securities and Exchange Commission, facilitate communication and
			 information sharing with international public, private, and not-for-private
			 entities relating to—
						(i)the
			 creation of an international financial court; and
						(ii)establishing an international process for
			 the adjudication of cases of financial fraud; and
						(D)study investigative and insurance
			 protection frameworks for international United States investments.
					(4)ReportsNot
			 later than 3 months after the date of the enactment of this Act, and quarterly
			 thereafter, the Commission shall issue a report to the Congress
			 containing—
					(A)the Commission’s recommendations on how an
			 international financial court could be structured;
					(B)the Commission’s
			 recommendation on how a process for the international adjudication of claims of
			 financial fraud could be structured; and
					(C)any additional
			 recommendations of the Commission.
					(5)TerminationThe
			 Commission shall terminate on the date that is 1 year after the date of the
			 enactment of this Act.
				(6)FundingThe cost of funding the Commission shall be
			 divided equally among each Federal agency or department which is represented by
			 a Member of the Commission. Notwithstanding the previous sentence, any State,
			 local, private, or not-for-profit entity that chooses to may also contribute
			 funds to pay for the cost of funding the Commission.
				
